Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 2 and 7 have been cancelled; Claims 1, 12-13, and 15 have been amended; claims 21-22 are added as new claims, and Claims 1, 3-6, 8-22 remain for examination, wherein claims 1, 15, and 21 are independent claims. It is acknowledged of the receipt of the Applicant’s “Terminal Disclaimer” filed on 5/7/2021, which has been approved on 5/7/2021.

Information Disclosure Statement
IDS filed on 4/15/2021 has been entered.

Status of the Previous Rejections
Previous rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 5/7/2021.
Previous rejection of Claims 1-6, 9-15, and 18 under 35 U.S.C. 103(a) as being unpatentable over Ren et al (US-PG-pub  20140109895 A1, thereafter PG’895) in view 
Previous rejection of Claims 16-17 and 20 under 35 U.S.C. 103(a) as being unpatentable over PG’895 in view of NPL-1, and further in view of Adam Et al (US 4,878,967, thereafter US’967) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 5/7/2021.
Previous rejection of Claims 1-20 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-20 of copending application No. 15/436,198 (updated as claims 1-18 of US 10,519,531 B2) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 5/7/2021 and the Applicant’s “Terminal Disclaimer” filed on 5/7/2021, which has been approved on 5/7/2021.

Examiner Amendment
Claim 8 is amended to depend on claim 1 (claim 7 has been cancelled) as following:  
8. (Amended) The method set forth in claim [7]1 wherein…

Reason for Allowance
Claims 1, 3-6, 8-22 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734